DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.

Independent claims 1, 8, and 15 have been amended to recite, in part, “determining, by the processing device before the package is picked up, a change to the transportation request comprising a second destination that is different than the first destination” and “determining, by the processing device, a new pickup time based on the proposed arrival time and the second destination” (claim 1; similar but not verbatim in claims 8 and 15). 
Applicant contends that these features are not taught by the cited prior art of Ramanujam (US 2015/0339928) and/or Haynes (US 2012/0316763) (pages 11-12 of Applicant’s reply). Applicant contends that Examiner appeared to agree to this assertion during the interview held on 2/4/2021. 
However, Examiner never made any such admission. Rather, Examiner noted during a brief discussion of the issue during the interview that the cited prior art at first glance did not appear to disclose these features, but additional consideration of the references would be necessary to make a true determination. As the amended features were not a proposed discussion point prior to the interview, Examiner was not able to carefully review the references for such teachings prior to the interview. 
However, upon further consideration of the cited prior art, such limitations are indeed taught by the combination of Ramanujam and Haynes. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Ramanujam such that the processing device receives changes to the first destination before the package is picked up, determines a new pickup time based on the proposed arrival time and the new destination, and transmits, to a driver computing device associated with a driver based on the new pickup time, navigation data to direct the driver to pick up the package, in view of Haynes, as Haynes teaches doing so allows the user to arrive at a destination at a desired time with a high level of accuracy (see [0004] and [0056]-[0060] of Haynes). 

As such, Applicant’s arguments are found unpersuasive and claims 1, 8, and 15 stand rejected as presented below in this Office action. 
Applicant further argues for the allowability of claims 2-7, 9-14, and 16-20 based upon their dependence from claims 1, 8, and 15, respectively (see page 12 of Applicant’s reply). As claims 1, 8, and 15 stand rejected, so too do claims 2-7, 9-14, and 16-20 as presented below in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (United States Patent Application Publication No. US 2015/0339928 A1) in view of Haynes, III et al. (United States Patent Application Publication No. US 2012/0316763 A1) [hereinafter “Haynes”].

Regarding claim 1, Ramanujam teaches a method comprising:
receiving, by a processing device (computing device 210a or server 110) via a network (network 275) from a user computing device (client 280 or mobile device 120), a transportation request comprising a proposed arrival time for a package to arrive at a first destination (see [0026], [0032], [0046], and [0074]);
determining, by the processing device, a pickup time to pick up the package based on the proposed arrival time ([0074]);
providing, to the user computing device, status of a driver location of the driver computing device (see [0019]-[0020], [0047], and [0066]).

Ramanujam does not expressly teach determining, by the processing device before the package is picked up, a change to the transportation request comprising a second destination that is different than the first destination; determining, by the processing device, a new pickup time based on the proposed arrival time and the second destination; and transmitting, by the processing device via the network to a driver computing device associated with a driver based on the new pickup time, navigational data to direct the driver to pick up the package. Instead, Ramanujam teaches the destination may be changed after the package has been picked up (see [0083]). 
Haynes generally teaches a system for routing a proposing a departure time to a user to a destination based on traffic and weather conditions and a desired arrival time (see Abstract). Haynes teaches that, prior to the user departure time, changes in traffic and weather conditions are monitored and used to calculate a new departure time to arrive at a destination at a desired arrival time (see [0018]-[0019], [0026], and [0033]). Haynes additionally teaches that, prior to departure, the system may determine an additional stop or stops, different from the initial destination, or a destination parking spot different from the scheduled destination, to add to the route and adjust the departure time accordingly (see [0021] and [0035]-[0038]). Haynes teaches the new departure time is then used to generate a route and navigation guidance to direct the user (see [0018]-[0026] and [0032]-[0033]). 
Ramanujam teaches the vehicle 900 may be an autonomous vehicle with any level of autonomous control ranging from Level 0 to Level 4 (see [0095]), whereby driver input varies based on the level of autonomy. As such, Ramanujam teaches the vehicle 900 used to complete the transportation request can be a driver-operated vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Ramanujam such that the processing device receives changes to the first destination comprising a different, second destination, before the package is picked up, 

Regarding claim 2, the combination of Ramanujam and Haynes further teaches the package comprises a user (see at least [0015] of Ramanujam). 

Regarding claim 3, the combination of Ramanujam and Haynes further teaches the package comprises an animal (see at least [0015] of Ramanujam, wherein the user is a human). 

Regarding claim 6, the combination of Ramanujam and Haynes further teaches determining changes to one or more factors affecting an ability of the package to arrive at the second destination at the proposed arrival time, wherein determining the new pickup time is further based on the changes to the one or more factors (see [0074] of Ramanujam, [0018]-[0019], [0026], and [0033] of Haynes, and the rejection of claim 1 above).  

Regarding claim 7, the combination of Ramanujam and Haynes further teaches transmitting the navigation data comprises controlling movement of a transportation vehicle associated with the driver computing device to fulfill the transportation request (see at least [0028], [0040], and [0076] of Ramanujam). 

Regarding claim 8, the combination of Ramanujam and Haynes, as applied to claim 1 above, teaches an apparatus (taxi service control system 215 of Ramanujam) comprising;
a memory (data store 220 of Ramanujam); and
a processing device communicatively coupled to the memory (computing device 210a of Ramanujam; see Figure 2A of Ramanujam), the processing device configured to execute instructions to:
receive, via a network (network 275 of Ramanujam) from a user computing device (client 280 or mobile device 120 of Ramanujam), a transportation request comprising a proposed arrival time for a package to arrive at a first destination (see [0026], [0032], [0046], and [0074] of Ramanujam);
determine a pickup time to pick up the package based on the proposed arrival time ([0074] of Ramanujam);
determine, before the package is picked up, a change to the transportation request comprising a second destination that is different than the first destination (see [0021] and [0035]-[0038] of Haynes and the rejection of claim 1 above);
determine a new pickup time based on the proposed arrival time and the second destination (see [0021] and [0035]-[0038] of Haynes and the rejection of claim 1 above);
transmit, via the network to a driver computing device associated with a driver based on the new pickup time, navigational data to direct the driver to pick up the package (see the rejection of claim 1 above); and
provide, to the user computing device, status of a driver location of the driver computing device (see [0019]-[0020], [0047], and [0066] of Ramanujam).

Regarding claim 9, the combination of Ramanujam and Haynes further teaches the package comprises a user (see at least [0015] of Ramanujam). 

Regarding claim 10, the combination of Ramanujam and Haynes further teaches the package comprises an animal (see at least [0015] of Ramanujam, wherein the user is a human). 

Regarding claim 13, the combination of Ramanujam and Haynes further teaches the processing device is further configured to determine changes to one or more factors affecting an ability of the package to arrive at the second destination at the proposed arrival time, to determine the new pickup time, the processing device is configured to determine the new pickup time further based on the changes to the one or more factors (see [0074] of Ramanujam, [0018]-[0019], [0026], and [0033] of Haynes, and the rejection of claim 1 above).  

Regarding claim 15, the combination of Ramanujam and Haynes, as applied to claim 1 above, teaches a machine-readable non-transitory medium storing one or more instructions (data store 220 of Ramanujam; see [0030] of Ramanujam) which, when executed by at least one processing device (computing device 210a of Ramanujam), cause the at least one processing device to:
receive, via a network (network 275 of Ramanujam) from a user computing device (client 280 or mobile device 120 of Ramanujam), a transportation request comprising a proposed arrival time for a package to arrive at a first destination (see [0026], [0032], [0046], and [0074] of Ramanujam);
determine a pickup time to pick up the package based on the proposed arrival time ([0074] of Ramanujam);

determine a new pickup time based on the proposed arrival time and the second destination (see [0021] and [0035]-[0038] of Haynes and the rejection of claim 1 above);
transmit, via the network to a driver computing device associated with a driver based on the new pickup time, navigational data to direct the driver to pick up the package (see the rejection of claim 1 above); and
provide, to the user computing device, status of a driver location of the driver computing device (see [0019]-[0020], [0047], and [0066] of Ramanujam).

Regarding claim 16, the combination of Ramanujam and Haynes further teaches the package comprises a user (see at least [0015] of Ramanujam). 

Regarding claim 17, the combination of Ramanujam and Haynes further teaches the package comprises an animal (see at least [0015] of Ramanujam, wherein the user is a human). 

Regarding claim 20, the combination of Ramanujam and Haynes further teaches instructions that, when executed by the at least one processing device, cause the at least one processing device to determine changes to one or more factors affecting an ability of the package to arrive at the second destination at the proposed arrival time, wherein the one or more instructions, when executed by the at least one processing device, cause the at least one processing device to determine the new pickup time further based on the changes to the one or more factors (see [0074] of Ramanujam, [0018]-[0019], [0026], and [0033] of Haynes, and the rejection of claim 1 above).  

Claims 4-5, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramanujam and Haynes, as applied to claims 1, 8, and 15 above, and further in view of Sweeney et al. (United States Patent Application Publication No. US 2015/0161554 A1) [hereinafter “Sweeney”].

Regarding claim 4, the combination of Ramanujam and Haynes, as applied to claim 1 above, does not expressly teach determining, by the processing device before the package is picked up, whether a location of the package has changed and responsive to determining that the location of the package has changed, determining, by the processing device, a new location of the package, wherein the new pickup time and the navigational data are further based on the new location. Ramanujam teaches the pickup location is determined as a location of the user via GPS (see [0032] and [0052]), but does not expressly teach determining the location has changed before the user is picked up. 
Sweeney generally also teaches systems and methods for arranging transportation services for a user (see Abstract). Sweeney teaches that, prior to a requested trip, the pickup location of the user device(s) are monitored and in the event that they change, the transportation request is re-optimized (see [0126]-[0127]).
It would have been obvious to a person having ordinary skill in the art the time of filing to modify the invention taught by the combination of Ramanujam and Haynes by determining whether a location of the package has changed prior to picking up the package and, responsive to determining that the location of the package has changed, determining a new location of the package and adjusting the pickup time and navigation data based on the new location, in view of Sweeney, as Sweeney teaches monitoring the location for pickup of the user prior to picking the user up and updating the transportation request helps to optimize the transportation request. Furthermore, as Haynes teaches 

Regarding claim 5, the combination of Ramanujam, Haynes, and Sweeney further teaches determining the new location of the package comprises receiving the new location from a location module associated with the package (see [0032] and [0052] of Ramanujam). 

Regarding claim 11, the combination of Ramanujam, Haynes, and Sweeney, as applied to claim 4 above, teaches the processing device is further configured to: determine, before the package is picked up, whether a location of the package has changed, and responsive to determining that the location of the package has changed, determine a new location of the package, wherein the new pickup time and the navigational data are further based on the new location (see the rejection of claim 4 above). 

Regarding claim 12, the combination of Ramanujam, Haynes, and Sweeney further teaches to determine the new location of the package, the processing device is configured to receive the new location from a location module associated with the package (see [0032] and [0052] of Ramanujam). 

Regarding claim 14, the combination of Ramanujam and Haynes, as applied to claim 8 above, teaches the processing device is further configured to: responsive to receiving the transportation request, assign the transportation request to the driver computing device without waiting to receive 
The combination of Ramanujam and Haynes does not expressly teach the processing device is further to receive an opt-in from the driver computing device for automatic acceptance of transportation requests. 
Sweeney teaches that a driver may opt-in to automatic acceptance of transportation requests by changing a vehicle type to “ride share” on their computing device (see [0069]). Sweeney teaches that in this way, once the driver has opted-in, they automatically accept transportation requests that are assigned to them (see [0069] and [0094]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Ramanujam and Haynes such that the processing device is configured to receive an opt-in from the driver computing device for automatic acceptance of transportation requests, in view of Sweeney, as Sweeney teaches this allows for a quicker and more efficient transportation arrangement process. 

Regarding claim 18, the combination of Ramanujam, Haynes, and Sweeney, as applied to claim 4 above, teaches instructions that, when executed by the at least one processing device, cause the at least one processing device to: determine, before the package is picked up, whether a location of the package has changed, and responsive to determining that the location of the package has changed, determine a new location of the package, wherein the new pickup time and the navigational data are further based on the new location (see the rejection of claim 4 above). 

Regarding claim 19, the combination of Ramanujam, Haynes, and Sweeney further teaches the instructions, when executed by the at least one processing device, cause the at least one processing . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANSHUL SOOD/               Primary Examiner, Art Unit 3669